Morton, J.
The sole question in this case is whether the intentional omission of the plaintiff’s name by the defendant from the schedule of his creditors in the bankruptcy proceedings, and the payment by the defendant to the plaintiff on the note during their pendency, prevents the defendant from setting up the discharge as a bar. The only respect in which this case differs from other eases in which a similar question has been considered by this court consists in the fact of the payment. See Fuller v. Pease, 144 Mass. 390; Kempton v. Saunders, 130 Mass. 236; Black v. Blazo, 117 Mass. 17; Way v. Howe, 108 Mass. 502.
But that did not constitute a new promise in writing within Gen. Sts. c. 105, § 3, now Pub. Sts. c. 78, § 3, which were then in force. Jacobs v. Carpenter, 161 Mass. 16. And the fact that the payment may have been made with fraudulent intent does not avoid the discharge. Fuller v. Pease, 144 Mass. 390.

Judgment for the defendant.